Citation Nr: 1130734	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for basal cell cancer to the face, back, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2010 the Board denied the instant claim, as well as a claim of entitlement to service connection for dental trauma and a petition to reopen a claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's denial of service connection for basal cell cancer to the United States Court of Appeals for Veterans Claims (Court).  In February 2011 the Court granted the parties joint motion for partial remand, vacating the Board's decision which denied service connection for basal cell cancer.  In the joint motion, the parties agreed that the issue of entitlement to service connection for dental trauma and the petition to reopen the claim of entitlement to service connection for a back disability were to be deemed abandoned, as the Veteran did not dispute the Board's denial of those claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties agreed that remand was necessary because the March 2006 VA examination upon which the Board based its denial of service connection was not adequate.  Specifically, they pointed out that the Board had mischaracterized the examiner's finding that she could not clearly assert that there was an etiological relationship, and noted that a relationship between a current disability and service need not be established to a degree of medical certainty.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990) (stating that a Veteran must only show an approximate balance of positive and negative evidence in order to prevail, and need not establish entitlement beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence).  Concluding that the March 2006 examiner appeared to require a higher standard than required under the law, the parties agreed that the Board erred in relying on the examiner's opinion.  They agreed that remand was required to afford the Veteran an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of his basal cell cancer.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's basal cell cancer is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his or her conclusions, the examiner should specifically account for the Veteran's lay statements regarding in-service events.  

2.  Upon completion of the examination, review the examiner's report for specific compliance with the Board's directive.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


